internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-113595-98 date date legend purchaser seller target target affiliates shareholder a plr-113595-98 shareholder b company official tax director outside cpa new advisor authorized representatives business a business b country c country d plr-113595-98 date date date date date dear this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by target as the common parent of the consolidated_group and as the successor to purchaser for target to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1 g of the income_tax regulations with respect to purchaser’s acquisition of target stock and the deemed acquisition of target affiliates’ stock hereinafter collectively referred to as the election on date additional information was received in letters dated date february february march april april may june and date the material information submitted for consideration is summarized below purchaser was the common parent of a consolidated_group that had a week taxable_year ending on the saturday closest to december and which used the accrual_method of accounting purchaser was newly formed on date by shareholder a a country c_corporation and shareholder b a domestic publicly traded corporation for the purpose of acquiring target and becoming the holding_company thereof target is a domestic_corporation that was wholly owned by seller a country c_corporation and target affiliates are domestic corporations that are wholly owned by target purchaser and target are engaged in business a and business b respectively it is represented that each of the target affiliates qualifies as a target_affiliate of target under sec_1_338-1 on date purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the outstanding_stock of target including target affiliates also on date purchaser acquired all of the stock of target including target affiliates from seller for cash in a fully taxable transaction it is represented that purchaser was not related to seller within the meaning of sec_338 and that the acquisition of target and the deemed acquisition of the target affiliates each constituted a qualified_stock_purchase within the meaning of sec_338 after the plr-113595-98 acquisition target and target affiliates were included in purchaser’s consolidated_income_tax_return the election was due on date which is after date but for various reasons it was not filed on date which is after date purchaser merged with and into target pursuant to applicable state law in a transaction that is represented to qualify as a reorganization under sec_368 and sec_381 it is further represented that target is the successor to purchaser and the proper party to make the election within the meaning of sec_1_338-2 on date which is after date company official tax director new advisor and authorized representatives discovered that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for purchaser’s target’s the successor’s or old target’s taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely made sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate plr-113595-98 is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_338-2 provides that an election under sec_338 may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the plr-113595-98 government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for target to file the election provided target as the successor to purchaser shows purchaser acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by target company official tax director outside cpa new advisor and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that tax professionals were responsible for the election that purchaser and target relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301 b iv based on the facts and information submitted including the representations that have been made we conclude that target as the successor to purchaser has established that purchaser and target acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for target as the common parent of the consolidated_group and as the successor to purchaser to file the election with respect to purchaser’s acquisition of the stock of target on date as described above the above extension of time is conditioned on the taxpayers' purchaser's target's and seller’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 the above extension of time is also conditioned on purchaser being the purchasing_corporation for tax purposes and target being the successor to purchaser and entitled to make the election see sec_1_338-2 target as the common parent of the group and as the successor_corporation to purchaser should file the election in accordance with sec_1_338-1 that is a new election on form 8023-a not on form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the plr-113595-98 election form purchaser and old target must file or amend their returns as applicable to report the acquisition as a sec_338 transaction a copy of this letter should be attached to the election form and a copy of this letter and the election form should be attached to the return s see announcement 1998_2_irb_38 and sec_1_338-1 no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales and whether purchaser is the purchasing_corporation for tax purposes and target is the successor thereto that is entitled to make the election pursuant to sec_1_338-2 in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative first listed on your power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by bernita thigpen plr-113595-98 deputy assistant chief_counsel corporate
